Order entered September 21, 2018




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00800-CV

                            SUSAN E. HARRIMAN, Appellant

                                              V.

                     MILDRED V. EHRENBERG, ET AL., Appellees

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-15-11994

                                           ORDER
       Before the Court is the September 19, 2018 unopposed motion of appellees Julio Palmaz,

M.D. and Steven Solomon for an extension of time to file a brief. We GRANT the motion and

extend the time to October 12, 2018.


                                                      /s/   ADA BROWN
                                                            JUSTICE